Citation Nr: 1236119	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  10-09 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

Entitlement to service connection for bilateral hearing loss. 

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Crohe, Counsel





INTRODUCTION

The Veteran had active military service from June 1962 to June 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Louis, Missouri, that denied service connection for bilateral hearing loss and tinnitus.  


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma during service; he is presently diagnosed with a hearing loss disability for VA purposes; and, the weight of the competent evidence is in relative equipoise as to the question of whether his current hearing loss disability is related to service. 

2.  The Veteran was exposed to acoustic trauma during service; he is presently diagnosed with tinnitus; and, the weight of the competent evidence is in relative equipoise as to the question of whether his tinnitus is related to service. 


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2011).

2.  Resolving reasonable doubt in the Veteran's favor, tinnitus was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits under the Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Given that this decision grants the full benefit sought, the claims are substantiated and further notice or development is not required.  See 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").

II.  Legal Criteria-Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Additionally, certain chronic diseases, such as organic disease of the nervous system (including sensorineural hearing loss), may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

For the purposes of applying the laws administered by VA, the thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77. 

The Board's duty is to assess the credibility and weight of the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (BVA has a duty to assess).  Here, the Board finds that the evidence is at least in a state of relative equipoise in demonstrating that service connection is warranted for bilateral hearing loss and tinnitus by extending the Veteran the benefit of the doubt. 

The Veteran contends that he was exposed to noise from small arms, mortars, artillery and the rifle range while in the military.  

The Veteran's DD-214 shows that he had two years, four months, and 18 days of overseas service with USAREUR (United States Army, Europe).  There is no indication of service in Vietnam or elsewhere in Asia; however, he had a military occupational specialty (MOS) of light weapons infantry.  

Based on the above, the Board concludes that the Veteran was exposed to significant acoustic trauma during active service.  His contentions of noise exposure are deemed credible and appear consistent with the circumstances of his service, as indicated by his MOS.  See 38 U.S.C.A. § 1154(a); Layno, 6 Vet. App. at 470. 

Service treatment records (STRs), including June 1962 enlistment and April 1965 separation reports of medical history and examination, are negative for any complaints, treatment, or diagnoses relating to hearing loss or tinnitus.  On June 1962 enlistment examination, whispered voice hearing test results were 15/15, bilaterally.  Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association ("ASA").  Since November 1, 1967, those standards have been set by the International Standards Organization ("ISO")-American National Standards Institute ("ANSI").  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards.  On April 1965 separation examination, audiological puretone threshold decibel loss (db) in hertz (Hz) (converted to ISO-ANSI units) were as follows: 

Frequency:	500hz		1000hz	2000hz	3000hz	4000hz	
Left:		20db		10db		15db				5db
Right:		15db		15db		10db				5db

The Board notes that the Veteran did not meet VA's definition for a hearing loss disability during service.  However, it is not necessary to meet VA's criteria for a hearing loss disability during service to warrant service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

Accordingly, the remaining issue for consideration is whether the Veteran currently has a hearing loss disability meeting the criteria of § 3.385 and tinnitus that are etiologically related to the in-service acoustic trauma.  See Davidson, 581 F.3d at 1316. 

In this regard, the first post-service medical evidence consists of a June 2009 VA audiological evaluation.  Audiometry results at that time show auditory thresholds meeting the criteria set forth under 38 C.F.R. § 3.385.  Audiological testing revealed puretone threshold decibel loss in hertz as follows:

Frequency:	500hz		1000hz	2000hz	3000hz	4000hz	
Left:		25db		45db		70db		65db		75db
Right:		25db		45db		65db	k	65db		65db

Speech recognition scores were 80 percent in the left ear and 84 percent in the right ear.  The Veteran was also diagnosed with tinnitus.  

With regard to whether these disabilities are etiologically related to his acoustic trauma during service, there is conflicting evidence.  Where there is conflicting medical evidence, the Board may favor one medical opinion over another as long as an adequate statement of reasons or bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

During his June 2009 VA examination, the examiner noted that STRs were negative for hearing loss or tinnitus.  The Veteran's hearing was normal on discharge from the military and that he reported a history of occupational and recreational noise exposure.  The examiner opined that both the occupational and recreation noise exposure likely at least contributed to the current degree of hearing loss.  The examiner recognized that the Veteran was likely exposed to noise during military service; however, based on current evidence, there was less than a 50 percent certainty that the military caused or aggravated the current degree of hearing loss.  

With respect to tinnitus, the examiner noted the Veteran's report that his tinnitus began after discharge from military service.  The examiner stated that based on the Veteran's report and evidence in the STRs, the tinnitus was less likely caused by military service than by occupational and/or recreational noise exposure.  
 
In contrast, in August 2009 correspondence, an audiologist from Hometown Hearing & Audiology, Inc. noted the Veteran's history of noise exposure in the military.  The Veteran also reported having tinnitus in both ears, which began toward the end of his service/immediately after discharge from the military.  Occupational and recreational noise exposure was also reported by the Veteran.  The audiologist referenced literature documenting that outer hair cell damage in the cochlea occurred prior to an individual ever showing that a threshold shift on an audiogram.  Therefore it was more likely than not that the Veteran's hearing loss and tinnitus were related to his military noise exposure and it may have worsened as a civilian.  The audiologist reported that the opinion was based on case history, configuration of hearing loss, and the onset of tinnitus in this instance.  

In September 2009 correspondence, the private audiologist added that she reviewed copies of the Veteran's entrance examination (a whisper test) and exit exam, which showed normal hearing.  She also reviewed a copy of the June 2009 VA examination.  She added that treaties indicated that the cause of tinnitus could usually be determined by finding the cause of any co-existing hearing loss.  In this particular case, she believed that the Veteran's tinnitus could at least as likely as not be attributed to the same etiology as the hearing loss, i.e., in-service-noise exposure, especially in cases such as this one where sensorineural hearing loss is diagnosed.  She stated that the evidence, at a minimum, raised a reasonable doubt on the question.  

The Board finds that both the October 2009 VA examination report and the August and September 2009 private audiologist's opinion are probative and competent evidence.  Both the examiners reviewed the Veteran's service treatment records and his self-reported history of noise exposure in service and post service.  Both examiners provided a rationale for their opinions, and both examiners considered the Veteran's current hearing loss and tinnitus.  Additionally, both examiners provided rationale in support of their conclusions.

Given the competent, yet conflicting, medical opinions of record, the Board finds that the weight of the evidence is at least in relative equipoise on the question of whether the Veteran's current bilateral hearing loss and tinnitus are related to his noise exposure during service. 

If the evidence for and against a claim is in equipoise, the claim will be granted. Accordingly, resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for bilateral hearing loss is granted, subject to governing criteria applicable to the payment of monetary benefits. 

Service connection for tinnitus is granted, subject to governing criteria applicable to the payment of monetary benefits. 



____________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


